DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 3/5/2021. Claims 1-4, 6-8, 10-11 and 13-14 are pending in the application. Claims 5, 9 and 12 are cancelled. Claims 13-14 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the apertures being configured, based on an estimated requirement of exchange of gases through the flexible film as per respiration characteristics of the selected fresh produce”, it is unclear how to interpret this for a selected fresh produce”. This limitation suggests the “fresh produce” is not being claimed. For examination purposes, with regards to the prior art rejection below, it is assumed the “fresh produce” is not being claimed, and only recited for intended use purposes.
Additionally, the limitation “the apertures being configured, based on an estimated requirement of exchange of gases through the flexible film as per respiration characteristics of the selected fresh produce” in claim 1 and “the apertures are provided in  predetermined number, size, shape, and position on the flexible package based on the estimated requirement of exchange of gases as per the respiration characteristics of the selected fresh produce” in claim 10, depends on a variable (fresh produce), that is not being positively claimed.


    PNG
    media_image1.png
    684
    555
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 1-4, 6-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mir US 2007/0087096 A1 in view of Krishnaswamy US 2014/0030536 A1.
With regards to claim 1, Mir (Fig. 1) discloses a flexible package 100 for a selected fresh produce (Para. 0012 and 0057), the flexible package comprising: 
a pair of opposite panels comprising a flexible film of a polymer material; 
a receptacle with at least two closed sides, the receptacle being defined between the opposite panels, the receptacle having at least one open end that receives the selected fresh produce; and 


	Mir discloses a flexible film that is capable of holding and also recites holding fresh produce and provides a modified atmosphere packaging (MAP) for the selected fresh produce, but it does not specifically disclose the flexible film material is selected from the group consisting of polyhydroxyalkanoates, poly-3-hydroxybutyrate, polyhydroxyvalerate, polyhydroxyhexanoate, cellulose acetate, nitrocellulose, poly lactic acid, polybutylene succinate, polycaprolactone, polyanhydrides, and combinations thereof; wherein the flexible film has a Water Vapour Transmission Rate (WVTR) in the range of 50-300 grams/24 hrs./m2 at 38 °C and 90% relative humidity, and wherein the flexible film has an Oxygen Transmission Rate (OTR) in the range of 1000-4000 CC/24 hrs./ m2 at 23 °C.

	However Krishnaswamy teaches that it was known in the art to have a flexible film used to store and preserve food products (Para. 0017) that has a material selected from the group consisting of polyhydroxyalkanoates, poly-3-hydroxybutyrate, polyhydroxyvalerate, polyhydroxyhexanoate, cellulose acetate, nitrocellulose, poly lactic 
	Krishnaswamy teaches (in Table 2) that the PHA film has a Water Vapour Transmission Rate (WVTR) in the range of 50-300 grams/24 hrs./m2 at 38 °C and 100% relative humidity, and wherein the flexible film has an Oxygen Transmission Rate (OTR) in the range of 1000-4000 CC/24 hrs./ m2 at 23 °C. Krishnaswamy discloses the same material as claimed and the specification does not recite any additional treatment of the material to change the conventional result of the material, therefore it is inherent that the flexible material of Krishnaswamy would have the same Water Vapour Transmission Rate at 90% relative humidity.


	With regards to claim 2, Mir discloses the flexible film is made from a combination of the polymer materials. (Para. 0049)


	With regards to claim 3, Mir discloses the flexible film is one of a transparent film, semi-transparent film, opaque film, or a combination thereof.


	With regards to claim 4, Mir discloses the flexible film includes at least one of a partly or fully laminated structure, single layer substrate, multi-layer polymer - paper 


	With regards to claim 6, Mir discloses the flexible film is an extruded film of the polymer material. (Para. 0049)

	
	With regards to claim 7, Mir (Fig. 1) discloses the flexible package includes at least one of side gussets or a bottom gusset.


	With regards to claim 8, Mir appears to disclose the apertures 120 are formed using at least one of a laser beam, mechanical perforation technique, die punching, or a combination thereof.
Alternatively, the apertures being formed using at least one of a laser beam, mechanical perforation technique, die punching, or a combination thereof as encompassed in the claim would have been obvious in view of the apparatus of Mir, for the purpose providing an alternate way of forming the apertures on the flexible package.


	With regards to claim 10, Mir disclose the apertures are provided in predetermined number, size, shape, and position on the flexible package based on the 


	With regards to claim 11, Mir discloses the selected fresh produce packed within the flexible package, wherein the open end is sealed to retain the selected fresh produce within the flexible package.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, with regards to the Applicants argument that the reference NISSENBAUM does not teach a single embodiment that discloses the claimed Water Vapour Transmission Rate and Oxygen Transmission Rate as claimed. However, as stated above, in regards to the new reference cited (Krishnaswamy), NISSENBAUM discloses the same material as claimed and the specification does not recite any additional treatment of the material to change the conventional results of the material, therefore, it is inherent that the flexible material of NISSENBAUM and the applied reference above (Krishnaswamy) would perform the same Water Vapour Transmission Rate and Oxygen Transmission Rate as claimed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736